290 So.2d 561 (1974)
ROBERT A. SULLIVAN CONSTRUCTION COMPANY, INC., Appellant,
v.
WILTON MANORS NATIONAL BANK et al., Appellees.
No. 73-155.
District Court of Appeal of Florida, Fourth District.
February 15, 1974.
*562 Vincent Meade, Jr., Fort Lauderdale, for appellant.
J. Patrick Dyal of Rogers, Morris & Ziegler, Fort Lauderdale, for appellee Wilton Manors Nat. Bank.
POULTON, TIMOTHY P., Associate Judge.
This is an appeal from a summary final judgment in favor of the bank. The bank had been sued by appellant upon the theory that the bank had allowed a collection of a check payable to the appellant upon a forged endorsement. Based upon Florida Statute 673.3-419(3) F.S.A. and the ruling in Messeroff v. Kantor, Fla.App. 1972, 261 So.2d 553, the trial court entered its judgment.
As we read that statute, it acts to eliminate liability when it might otherwise exist. Hence, it was necessary upon motion for summary judgment for the bank to file appropriate proofs that it had (in the language of the statute) "... in good faith and in accordance with the reasonable commercial standards applicable to the business of such representative dealt with an instrument or its proceeds on behalf of one who was not the true owner... ." The affidavit of the bank's employee that it paid the forged check "in the usual course of business" was in our view insufficient.
Reversed and remanded.
WALDEN and CROSS, JJ., concur.